EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was confirmed with DENNIS KIM on March 22, 2021.
The application has been amended as follows:
Claim 4 was cancelled.
Claim 7, line 3: “optionally sealed” was changed to --sealed--.
Claims 12 and 13, line 1: “claim 12” was changed to --claim 11--.
Claim 16, line 4: “may be” was changed to --is--.
Claim 18, last 2nd line: “being parallel the” was changed to --being parallel to--.
REASONS FOR ALLOWANCE
Claims 1 – 3 and 5 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Suyama et al. (JP 2004092610 – herein after Suyama), Benner, Jr. (US 8,963,396 – herein after Benner) and Takahashi (US 2019/0140493 – herein after Takahashi). Regarding independent claims 1, 18 and 20: 
Suyama teaches an axial flow pump, comprising: 
as in claim 1; 
“a housing (20), having a bore and a fluid inlet (32) and fluid outlet (33) at each end of the bore; a magnet sleeve (21), supported for rotation in the bore and defining a longitudinal axis of the pump, a permanent magnet (ferrite magnet, as disclosed on page 3 of translation, line 111) being mounted on the magnet sleeve; a first impeller (14), supported on the magnet sleeve for rotation with the magnet sleeve about the longitudinal axis to drive fluid in a flow along the bore of the housing from the fluid inlet to the fluid outlet, the flow being in the direction of the longitudinal axis, through the first impeller; a stator (44) mounted around the housing and comprising a coil adapted to impart a varying magnetic field through the housing to drive the magnet sleeve about the longitudinal axis, wherein: the pump has a width in a first direction perpendicular to the longitudinal axis and a height in a second direction perpendicular to the longitudinal axis and to the first direction;”, as in claim 18; and
as in claim 20.
The prior arts of Benner and Takahashi teaches a C-shaped or horse shoe shaped stator.
However, the prior arts of Benner and Takahasi does not teach the use of such shaped rotor in an axial flow pump. Furthermore, modifying the axial flow pump of Suyama with such shaped stator as taught by Benner and Takahasi, would increase the height (in vertical direction) of the Suyama’s pump because additional structure such as lamination stack would be introduced into the pump. The modification would also require a complete redesign of rotor magnets and casing (47) because the number of magnets on the rotor or the arrangement of the magnets on the rotor would need to be modified in order to make the magnets compatible with the coils of C-shaped or horse shoe shaped stator as well the casing needs to be modified in order to properly fit the C-shaped or horse shoe shaped stator, thus not meeting the objective of Suyama’s invention (as described on page 3 of translation, lines 105-110).
Therefore, the above prior arts alone or in combination fail to teach the axial pump, 
“wherein: the stator comprises a lamination stack which is asymmetric in section across the longitudinal axis, having a long dimension in a first direction and a short dimension in a second direction transverse to the first direction, and wherein that the diameter of the bore is at least 70% of the short dimension of the section”, as in claim 1;
“the stator comprises a lamination stack on which the coil is mounted, the coil being disposed in a coil region of the lamination stack, the coil region comprising a section of the lamination stack in a plane perpendicular to the longitudinal axis, the coil region comprising the area encompassed by the coil passing through the section, wherein the coil region is located, with respect to the longitudinal axis, beyond a width tangent line of the bore, the width tangent line being parallel the second direction”, as in claim 18; and
“wherein: the stator comprises first and second lamination stacks, the first lamination stack being disposed on one side of the housing, and the second lamination stack being disposed on the other, opposite side of the housing, the coil arrangement comprising a first coil on the first lamination stack and a second coil on the second lamination stack, the first and second lamination stacks each defining at least a first stator tooth arranged at a first sector of the bore, the first stator tooth of the first lamination stack being diagonally opposite, across the bore of the housing, the first stator tooth of the second lamination stack; and wherein the magnet sleeve and the first and second coils are configured to be energised so that the first teeth on the first and second lamination as in claim 20. 
Therefore, claims 1 – 3 and 5 – 23 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746




/CHIRAG JARIWALA/Examiner, Art Unit 3746